Metcalf, J.
No evidence was introduced or offered to prove chat the defendant did not owe the account annexed to the writ. Filley, the plaintiff’s assignee, had only an equitable interest in it. He was not an assignee under the insolvent laws, and could have sued the account only in the name of the plaintiff, who had the legal interest in it.
The question as to the transfer by Filley to the plaintiff of the interest in the account, was immaterial. Therefore, the question whether the plaintiff was a competent witness to prove the transfer was also immaterial. The plaintiff has the legal claim, and the suit is rightly brought in his name, whoever may be entitled to the avails of it. See Wolcott v. Boston Faucet Co. 9 Gray, 376. Exceptions overruled.